Judgment unanimously affirmed. Memorandum: Defendant’s contention that County Court erred in failing to instruct the jury on circumstantial evidence is not preserved for our review (see, CPL 470.05 [2]; People v Hall, 181 AD2d 791, lv denied 79 NY2d 1049), and we decline to exercise our power to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is legally sufficient to support the conviction (see, People v Rossey, 89 NY2d 970, 971). We reject the contentions in defendant’s pro se supplemental brief that the testimony of a prosecution witness regarding defendant’s admissions “was ‘so unworthy of belief as to be incredible as a matter of law’ ” (People v Wright, 214 AD2d 759, 762, lv denied 86 NY2d 805, quoting People v Carthrens, 171 AD2d 387, 392) and that the verdict is contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Monroe County Court, Smith, J.—Murder, 2nd Degree.) Present—Green, J. P., Pine, Lawton, Callahan and Fallon, JJ.